THEATTORNEYGENERAL
                        OFTEXAS



                      February 21, 1950

Eon. Eulon c. Hall             Opinion Ho. V-1011.
County Attorney
Grimes county                  Rer Authority of County School’
Anderson, Texas                    Board under Art. VIII,‘S;B.
                                   116, Acts 51st Legi, R.S.
                                   1949, ch. 334,p. 625,to
                                   consolidate   an independent
                                   school district   with an ad-
                                   joining district,   under the
Dear Sira                          submitted facts.
            Your request     for    an opinion   reads,   in part,   as
followsr
      “In the Plantersvllle    Independent School Ms-
      trlct,  @rimes County, Texas, a white school
      has not been maintained for several years, but
      a negro school has been maintained and la still
      in operation.,    The scholastic   census taken
      April 1, 1947, disclosed     that there were a
      greater number of negro scholastics       than whites,
      but the bensus of April 1, 1948 revealed that
      there were more whites than negroes, as did al-
      so the census of April 1, 1949.       In other words,
      to clarify,    here was the situation    for the past
      three years.
      “1947-48  Negroes had the greater number of enu-
      merated scholastics.  A negro school was main;
      tained, but no white school.
      “1948-49  Whites had the greater number of enu-
      merated scholastics.  A negro school was main-
      tained, but no white school.
      “lg49-50   Whites have the greater number of enu-
      merated scholastics.   A negro school is being
      maintained, but no white school.’
            The following     two questions      are presented%
                  Under Article      VIII, S.B. 116, Acts
      51st i;,   .,   1949, B.S.,    Ch. 334, p. 625 (Art,
                                                                 .



Hon. Hulon C. Hall,       page 2 (V-1011)


       2922-18, V.C.S.) does the County Sohool Board
       of Grimes County have the authority to con-
       solidate    the Plantersvllle      I.S,D,   with an ad-
       joining    district at this     time?

             2, Uhen may the Couuty School Board of
       ffrlmes County exercise   Its consolidation au-
       thority with respect to the Plantersville    I.
       S.D. under existing    law?
          Insofar as pertineat   to this opinion, Article
VIII of Senate Bill 116, Acts slat Leg., R.S. 1949, ch.
334, p, 625 (Art,  2922-18, V.C.3,) ppovideso
              “within thirty    (30) days from the effect-
       ive date of this Act, the County Board of
       Trustees of the several couuties of the State
       are hereby authorlsed and vequlred to consoli-
       date by order of said Board each dormant school
       district    wlthln the county (as helseln defined)
       with an adjoining     district  OF disttiiCtse   The
       terra “dormant’ as used.hereln       shall mean any
       school district    that fails,   for auy two (2)
       successive    years subsequent to 1946-47 school
       year, to operate a school in %he district        for
       the race having the greater number of enumer-
       ated scholastics     in %he dlstpict     0 0 *a
           In opinion 190~V-855, this office    held that the
fact that the Legislature   defined “dormant” to apply to
any school district   tha% fails for an two successive
years subsequent to the 1946-1947 SC   3 001 year, implies
that the power of the county board to consolidate     there-
under shall continue beyond the thirty days from the ef-
fective  date of Senate Bill 116, If the Legislature       in-
tended the provision   to apply onl to school districts
dormant in the school years 1947- 1 8 and 1948-49, It would
have clearly  and expressly   so provided,
             In opinion Ro. v-856, which also construed AP-
,ticle VIII of Senate Bill 116 we held that although the
 Legislature   used the term “19$6-1!34i’ school year,’ Its
:intentlon,   considering  the Act as a whole, was to refer
 to the school term which coavaenced In the Fall of;.1946
 and ended in %mprlng       of 1947,  Therefore,  if a school
 district   had not operated a school for the zv3ce having
 the greater number of scholastlos    for two successive
 years subsequent to the school term which began in 1946
 and ended in the Zipping of lq4vs such distrfct    would be
    .
;



        Hon. Hulon C. Hall,    page 3 (V-1011)


        a “dormant’ district     under and subject    to the provisions
        of Article VIII.
                     The same meaning which we have given to the
        term “school year’ as used in Article       VIII, should be ap-
        plied to the word “year” as used In the same sentence
        defining    “dormant” and found In the phrase “for any two
        (2) subsequent years.”      Watlonal Surety Corp. vb Ladd,
        131 Tex.295, 115 S;W.2d~600 [lg38)        39 T      J     201
        Statutes,    Sec. 108. Therefore,    if’s  soh%     d%rict’has
        not operated a school for the race having the greater
        number of enumerated scholastics       for two successive     an-
        nual school terms, subsequent to the school term which
        began in 1946 and ended $n the Spring of 1947, such a
        dlstrlct   would be a “dormant” district      subject to the
        consolidation    provisions  of Article   VIII of Senate Bill
        116.
                     Under the facts submitted, the Plantersvllle
        District    does not presently fall within the statutory
        definition    of a “dormant’ school district.        This is true
        for the reason that there has been operated a school for
        the race (negro) having the greater number of enumerated
        scholastics     In the district    in one of the school terms
        (1 47-48) of the two successive        years subsequent to the
        19 $ 6-1947 school year,      Since the whites did not have
        the greater number of enumerated scholastics           fn the
        school year 1947-48, there has not been within the two
        school years subsequent to 1946-47 two successive            years
        when no school was operated In the district          for the
        race having the greater number of enumerated scholastics.
        The district     not presently being “dormant,’ as defined
        in the Act, the County School Board of Grimes County is
        without authority at this time to consolidate           the,Plant-
        ersville    District  with an adjoining     district   OP dis-
        tricts.
                   We till now consider then second question pre-
        sented.   Under the facts submltted, the whites had the
        greater number of enumerated soholasti.cs     during the
        1948-49 school year, but no white school was maintained’.
        In the district   for that year.   In the present school
        year or term, 1949-50, whites have the greater number of
        enumerated scholastics,   and again no white school is be-
        ing maintained in the district,     By virtue of the provi-
        sions of Artiole VIII, as construed in opinion V-856
        and herein, we are of the opinion that authority will
        lie In the County Board to consolidate      Plantersville   Ms-
        trlct tith another district    or districts   following   the
                                                                 ‘.


Hon. Hulon C, Ball,   page 4 (V-10111


termkmtion   of its 1949-50 school tera in the Spring of
1950.   l%ls is true for the Peason that thePe till   then
have been two successive   annual school terms, subsequent
to the s&o01 term which began in 1946 and ended in the
Spring of 1947, in which no school was operated fop the
Pace'baving  the greatest number of enumerated scholas-
tics.
          The district's      enumerated scholastios  for the
school year 1949-1950 is that detemdned by the scholas-
tlc~census takefi.zig~l949-in    accordance with Articles
2816-2822, inclb, V&3,,        and not by the census to be
taken and determined in 19500


            Under the facts submltted, the Planters;
     ville Independent.District        Is not a "doP@mt"
     dlstrlct~aa   defined in Article      VIII,of  Senate
     Bill 116, Acts 5lst Leg,@, R.S. 1949, ch, 334*
     p. 625, and the county School Board of Grlmes
     County is without authority as of the pPesent
     tZme to consolidate    such district      tith an ad-
     joining di8trict    or disttictsi      Under the ex-
     isting facts,    the Board will be vested with
     authorLty to consolidate      such district    follow-
     ing the termination    of its 1949-1950 School
     terpl in'the Spring of 1950. Art, 2922-18, V.
     C.S.; A. G, Opinions Was, v-855 and 856.
                                       Yours very truly,
                                         PRICE DAEIBL
APPROVED%                              Atttorney GenePal,

17; C, Davis, Jr,
county Affairs   Division
Charles D, Mathews                          Chester Ei Ollison
Executive Assistant                                  Assistant

CEO:mwobh